Title: Abigail Adams to Cotton Tufts, 16 September 1785
From: Adams, Abigail
To: Tufts, Cotton


     
      Dear sir
      London Sepbr 16th. 1785
     
     I believe that Mr. Storer is going to leave Us in good earnest. He has so long and so many months been delay’d that I knew not when to give him my latest Letters tho I have so little to communicate that it is not of much importance whether my Letter was written a month ago or now. The talk of Captures by the Algerine is renewed again and I fear with two much foundation. Mr. Adams received a Letter yesterday from Spain from Mr. Carmichael who informs him that he has vague reports concerning the Capture of two American vessels, and that it was said, the vessels Cargoes and prisoners were imediately advertized for sale. Mr. Storer can acquaint you fully of the measures taking by Mr. Adams and Jefferson, and the persons who are immediately going upon the buisness of a treaty with them, as well as the reasons which have so long delay’d it, the person who was sent in May last from Congress respecting this buisness; never having been heard of since. If a measure fails, it is not going right to Court and receiving new orders, but you must cross and recross the ocean before any thing can be accomplishd, which never can take Less time than half a Year.
     As to Buisness here, we presume it is hatching. The papers have become more civil and matters more serious. I can only tell you that no answers have yet been received from the Court and Ministry to all the bugget before them. I believe it will take them some time to ponder and digest. Those Houses connected with America are very anxious and I wonder not at it, as our Country my dear sir are most deeply indebted here. They complain most; of want of remittances from Virgina and New York. As to their permitting no more goods to go out, I believe it is a very fortunate circumstance for our Country. Time will shew. But sir can nothing be accomplishd with respect to our foreign Debt; that being still unfunded you may be sure does not increase our Credit, and the forgeries which are circulated throughout Europe respecting the unsettled State of our Government, and the confusions and discontent which prevails amongst our people &c; all these falshoods gain some credit with those who are not better informd; and do us injury, especially whilst no method is persued to establish our credit and Sink our National Debt. Mr. A has written to Congress repeatedly and presst this matter with all the energy and reasoning he is master of; but heitherto it has accomplishd nothing. The reluctance to the impost in some of the states has I suppose retarded the measures of Congress. But what will be the concequence? The money we have in Holland must most of it be applied to the treatys with these Barbarians. The interest of the Debt in Holland has heitherto been pay’d, but how? Why by retaining sufficient of the Capital. This can succeed no longer, nor shall we possibly have credit for a New Loan tho to save us from Perdition at this rate. France is continually dunning for her Interest. In short Sir the embassys abroad, are one continued Scene of perplexity and anxiety. I think I have been told that the Massachusetts have establishd a committe to correspond with the members of Congress. I hope they will think of the importance of these objects. The Board of Commisoners consists of able Men and I hope they will bring order out of confusion, tho I fear they will find the publick money making voyages to China. I have been informd that the late Financerer lived at an expence of 5000 sterling a year.
     But how I run on, excuse my politicks. I feel that I ought to be a help Mate, for really my Friend has sometimes so much upon his Hands from various quarters that I fear it will be too much for him. The Quantity of writing is incredible, for you must reason in writing and every thing must be laid before certain persons in writing. Copies of that must go to congress and you must reserve originals for yourself. Communications must be made often to the American Minister in France, all of which must be put into cypher, unless a special Messenger is Sent. The preperations for the present treaty are obliged to pass from France here and then from hence back again. Writing for a long time together affects Mr. Adams’s Eyes very much.
     But to quit politicks, I hope Lyde by whom I wrote is safe arrived. My son too has visited you before this day. My other I hope is in colledge. Mr. Storer will pay you 17 Guineys which you will credit us for. I believe I mentiond that we payd the Bill of Mr. Elworthy upon sight. Mrs. Cranch wrote me respectting my Mother. I wish sir you would pay her 20 dollors per An. Quarterly, taking her receipt for the same. Excuse this hasty Scrawl and believe me at all times most affectionately Yours
     
      A A
     
     